                                                                                                                        '   CI
                                                                                  cuERx,uA
                                                                                         o-i
                                                                                          TnAœsvu
                                                                                              . jle
                                                                                                  kiaz
                                                                                                    ,vAïie*N.ù..
                                                                                                  FILEO

                      IN TH E UN ITED STA TES D ISTR ICT CO U R T                        JUL -2.2212
                     FO R TH E W E STER N D ISTR ICT O F W R G IN IA                 BYZUL                 ,   c
                                 R O A N O K E D IV ISIO N                             : j         *   '           ..
                                                                                          D            L            .




W ILLIA M F.M IL G R IM ,JR .,                        CASE NO.7:18CV0048

               Plaintiff,
                                                      M EM O M N D UM O PINIO N

HAROLD W .CLARKE,etal.,                               By: Jackson L .K iser
                                                      Senior U nited States DistrictJudge
               D efendants.

       PlaintiffW illiam F.M ilgrim ,Jr.,a Virginiainm ateproceeding pro K ,hasfiled this civil
                                                                          -   .




rightsactionpursuantto42U.S.C.j1983.1Thematterbeforethecotlrtisthemotionforsummary
judgmentfiled by defendantsHarold W .Clarke,Bernard Booker,Nurse Pnmela Shipp,Stacy
M einhard,and Cnrmen Rodriguez. Upon review ofthe record,Iconclude thatthe defendants'

m otion m ustbegranted.

                                                 1.

       M ilgrim fsled thisj 1983 action againstdefendantsVirginiaDepartmentofCorrections
(&1VDOC'') Director Clarke, W arden Booker,Nurse Shipp,Grievance Coordinator (C&GC'')
M einhard,and RegionalOmbudsman (&$RO'')Rodriguez foralleged constitmionalviolations.z
M ilgrim seeksonly injunctiverelief.Thedefendantshavefiledamotion forsumrparyjudgment
andM ilgrim hasresponded,m aldngthem atterripefordisposition.Liberallyconstrued,M ilgrim 's

claimsare that:(1)Nurse Shipp,Director Clarke,and W arden Bookeracted with deliberate
indifferenceto M ilgrim'sseriousmedicalneeds;(2)GC M einhard and RO Rodriguezrestricted

       1Ihave om itted internalcitations, alterations,and quotation marksthroughoutthisopinion,unless
othem isenoted.SeeUnited Statesv.M arshall,872F.3d213,217n.6(4thCir.2017).
         2 On August 2, 2018, l granted M ilgrim 's m otion to amend his com plaint and severed and
transferred hisclaim sagainstdefendants SteveHerrick,Dr.Leon Dixon,NurseLauriçH ightow er,and Dr.
LevesterThompsontotheUnited StatesDistrictCourtfortheEastenzDistrictofVirginia.(EECF 411).
hisaccesstothecourts;(3)defendantsdidnotfollow properVDOC procedtlrewith respectto
M ilgrim 'sgrievances;and(4)thePrisonLitigationRefonu Act(E$PLRA'')istmconstittztional.3
                                               II.

       FederalRule of CivilProcedure 56(a) providesthata courtshould grant summary
judgmentççifthemovailtshowsthatthereisno genuine disputeasto any materialfactandthe
movantisentitledtojudgmentasamatteroflaw.''isAstomateriality,...gojnlydisputesover
factsthatm ightaffecttheoutcome ofthe suittmderthe governing 1aw willproperly precludethe

entry ofsllmmaryjudgment.''Anderson v.LibertyLobby.Inc.,477U.S.242,248(1986).The
disputeoveramaterialfactmustbegenuine,tdsuch thatareasonablejury could rettum averdict
fortflenonmovingparty.''Id.;seealsoJKC HoldingCo.v.W ash.SportsVenttlres.Inc.,264F.3d
459,465 (4th Cir.2001). As such,themoving paz'ty is entitled to summaryjudgmentifthe
evidence supporting a genuine issue ofmaterialfact(Kis merely colorable or isnotsignifcantly

probative.'' A nderson,477 U .S.at249.

       The moving party bears the burden of proving that judgment on the pleadings is
appropriate. Celotex Cop .v.Catrett,477 U.S.317,322-23(1986).Ifthemovingparty meets
thisbtlrden,then the nonmoving party m ustsetforth specific,admissible factsto dem onstrate a

genuineissue offactfortrial.M atsushita Elec.Indus.Co.v.Zenith Radio Cop .,475 U.S.574,

587(1986).In considering amotion forsllmmaryjudgment,thecourtmustview therecordasa
whole and draw al1reasonable inferences in the light mostfavorable to the nonm oving party.

Celotex,477U.S.at322-24;Shaw v.Stroud,13F.3d 791,798(4th Cir.1994). However,the
nonmovingparty may notrely on beliefs,conjecture,speculation,orconclusory allegationsto

       g To the extent that M ilgrim makes a retaliation claim based on his transfer from N ottoway
                                                                                                '
CorrectionalCenterClNottoway'')to Buckingham CorrectionalCenter(ttBuckingham''),lconcludethat
thisclaim wastransferredtotheEasternDistrictofVirginia.(EECF 4lq).

                                                2
defeatamotionforsummaryjudgment.Baberv.Hosp.Corp.ofAm.,977F.2d 872,874-75(4th
Cir.1992). lnstead,thenonmovingparty mustproduceSisigrlificantlyprobative''evidencefrom
which areasonablejtlry couldrettmlaverdictin hisfavor. AbcorCorp.v.AM Int'l.Inc.,916
F.2d924,930(4thCir.1990)(quotingAnderson,477U.S.at249-50).
       M ilgrim is proceeding pro K and,thus,entitled to a liberalconstruction ofthe pleading.
                                 .




See,e.a.,Erickson v.Pardus,551 U.S.89,90-95 (2007). However,tçlpjrinciples requiring
generous constnzction of pro K complaints are not ...without lim its.''
                             .                                        . Beaudettv.City of

Hnmpton,775 F.2d 1274,1278 (4th Cir.1985). I$A cotlrtconsidering a motion gforsummary
judgmentq can choose to begin by identifying pleadingsthat,because they are no more than
conclusions,are notentitled to the assllm ption of truth.'' Ashcroftv.Iqbal,556 U .S.662,679

(2009).
       (tTostateaclaim underj 1983,aplaintiffmustallegetheviolation ofarightsecuredby
the Constitm ion and laws ofthe United States,and m ustshow thatthe alleged deprivation was

committedbyaperson actingundercolorofstatelaw.''W estv.Atkins,487U.S.42,48(1988).
Notably,a plaintiffmustsuftk iently allege a defendant'spersonalactoromission leading to a

deprivation ofa federalright. SeeFisherv.W ashincton M etro.Area TransitAuthor.,690 F.2d

1133,1142-43 (4thCir.1982)(abrogatedon othergrotmdsby Ctv.ofRiversidev.M cLaughlin,
500U.S.44 (1991)).Negligentdeprivationsarenotactionabletmderj 1983.See.e.:.,Daniels
v.W illiams,474U.S.327,330 (1986);Pinkv.Lester,52F.3d73,77(4thCir.1995).




                                              3
I




                                                    111.

       A . M edicalTreatm ent

           The uncontested evidence establishesthatM ilgrim is confined atBuckinghnm ,a prison

    facility operatedby VirginiaDepartmentofCorrections($çVDOC''). M ilgrim wastransferredto
    Buckinghnm from Nottoway on January 29,2016.

           Follow ing M ilgrim 's transfer to Buckingham , on January 29, 2016, the m edical staff

    conductedanlntrasystem TransferM edicalReview.(SeeShippAff.1,EECFNo.59-1j).Milgrim
    receives treatm ent and m edication for a chronic cardiac condition, hypertension, diabetes,

    allergies,and otherailments. tLd..
                                     aat2-3).PerVDOC OperatingProcedtlre($çOP''),M ilgrim has
    follow up appointm ents approxim ately every six months forhis chrorlic care conditions. See

    VDOC OP 720.2F )(2).
           On Febnzary 10, 2016, M ilgrim was seen for his first chronic care appointm ent at

    Buckinghnm. (Shipp Aff.3). M ilgrim reported chest pains atthat appointment and was
    transported toVCU Pauley HeartCenterforevaluation and treatment. (1d.) AtVCU,M ilgrim
    receivedtwostentimplants.(SeeAm.Compl.17,EECFNo.40j).
           OnJuly 22,2016,Decem ber28,2016,andJune23,2017,M ilgrim wasseenforhischronic

    careappointments.(ShippAff.3-5).Asaresult,doctorsandnursepractitionersconductedvarious
    lab testsandmademodifcationsto M ilgrim'streatmentplan. (1d.) DuringM ilgrim'schronic
    careappointm enton January4,2018,herequested to seean eyedoctorand wasscheduledforthe

    next available appointment. (Id.at6;Am.Compl. 15). M ilgrim failed to make that eye
    appointmentonM ay 15,2018.(ShippAff.7).4

            4M ilgrim assertshewasnottold abouttheeyedoctorappointm enton M ay 15,2018.Nurse Shipp,
    in heraffidavit,stated thatM ilgrim wason them asterpasslistand thelistwasdistributed. Tothe extentit
    can be construed that M ilgrim claims thatthe delay in his seeing an eye doctor is the cause of the
    constitutionalviolation,the plaintiffmustalso demonstrate thatthe delay in medicaltreatmentcaused the
                                                     4
        OnJuly 20,2018,M ilgrim wasseen forhisnextchroniccareappointment.Heaskedagain

toseeaneyedoctorandwasscheduledforthenextavailableappointment.ILIJ=)Aftersubmitting
an informalgrievance aboutm issing hisfrsteyedoctorappointmentand theurgency ofhisneed

toseetheeyedoctor,M ilgrim metwithM ajorGoldmanonAugust1,2018.M ajorGoldmantold
M ilgrim hewould tl'y to scheduleM ilgrim foran eyedoctorappointmentin Septemberdueto the

high voltlm e of inm ates requesting eye doctor appointm ents. O n Septem ber 17,2018,M ilgrim

saw the eyedoctoratBuckingham and wasreferred to a specialistatVCU.SinceN ovember13,

2018,M ilgrim hasseen thespecialistatVCU fortreatmentatleastthreetim es.

        Tostateaclaim fordenialofm edicalcareorinadequatem edicaltreatmenttmdertheEighth

Am endm ent, an inm ate m ust allege facts sufficient to dem onstrate deliberate indifference to a

seriousneed. SeeEstellev.Gamble,429U.S.97,104-05(1976).Deliberateindifferenceto a
seriousmedicalneed requiresproofthat,objectively,theprisonerwassuffering from a serious
medicalneedandthat,subjectively,prisonstaffwereawareoftheneedformedicalattentionbut
failed eitherto provide itorensure the needed care wasavailable.See Farmerv.Brennam 511

U.S.825,837(1994).Disagreementsbetween aninmateandthemedicalstaffoverdiagnosisor
com seoftreatm entarenotcognizableconstitutionalclaimsundertheEighth Am endment.W richt




plaintiff ç<substantial harm .'' See Barley v. New River Valley Regional Jail M edical D ept., N o.
7:l6CV00280,2017U.S.Dist.LEXIS 30782,2017W L 888367,at*5(W .D.Va.M ar.6,2017)(quoting
M atav.Saiz,427F.3d745,751(10thCir.2005));seealsoW ebbv.Hamidullah,281F.App'x 159,166-
67& n.13(4thCir.2008)(explaininjthatwhereanEighthAmendmentclaim ispredicatedonadelayin
theprovision ofmedicalcare,theplalntiffmustdemonstratetlthatthedelayresultedinsubstantialharm'').
Here,M ilgrim fails to plead the necessary factsto dem onstrate thathe has suffered any substantialharm
duetothedelayorthatsuchdelaywascausedbythedefendantsinthiscase.First,themajority ofthe
events and delays thatM ilgrim describes relating to his eye care in prison occurred atNottoway and
involved officialsatthatfacility,See Compl.14-15. A sstated,lhave transferred hisclaims aboutthose
eventsto the Eastern D istrictfordisposition. Second,M ilgrim failsto plead sufficientfactsshowing that
N urse Shipp,or any other defendant,was involved in causing delay of medicalcare while he was at
Buckingham.Finally,M ilgrim hasfailedtopleadaninjurycausedbythedelay.
v.Collins,766F.2d 841,849(4th Cir.1985).Questionsofmedicaljudgmentarenotsubjectto
judicialreview.Russellv.Sheffer,528F.2d318(4thCir.1975).
       BecauseM ilgrim 'sdiabetesand cardiaccondition constitutea sufficiently seriousm edical

need,the question is whether the defendants acted with the requisite subjective deliberate
indifference tow ards M ilgrim 's m edicalneeds. W ith respect to Nurse Shipp,the only nnmed

m edicalprofessionaldefendant,M ilgdm doesnotplead sufficientfactsto dem onstrate thatshe

failed to provide orensure the needed care was available or thatshe acted with $(a suffkiently

culpable state ofmind.'' Scinto v.Stansben'v,841F.3d 219,225 (4th Cir.2016). M ilgrim's
allegation thatN urse Shipp failed to provide life-sustaining cardiac m edication is conclusory and

tm supported by facts. See A m .Com pl.12. His vague generalizations fail to dem onstrate that

NurseShippCtacmally lcnew ofanddisregardedasubstantialriskofseriousinjury ...orthatshe
actually knew ofand ignored a ...seriousneed formedicalcare.'' Goodm an v.Runion,676 F.

App'x 156,159(4thCir.2017)(quotingYotmcv.CityofM t.Rnnier,238F.3d567,576(4th Cir.
2001:.
       The evidence demonstratesthatNurseShipp,in herlim ited role ashealth careproviderto

M ilgrim ,follow ed the direction ofthe treating physiciansw hen dispensing m edication to M ilgrim ,

and that she responded to grievances pursuant to VDOC policy. ln fact, one of the ntlrses

supervised by Nurse Shipp responded to a grievance,directing M ilgrim thathe mustsubmita

requestfor an eye appointm ent as itw as not partof his cluonic care treatm ent. See Exh.47,at

209 (ECF 71-1q.Milgrim may disagreewiththetreatmentthatNurseShippprovided,butsucha
disagreementisinsuo cientto stateaconstitutionalclaim. SeeScinto,841F.3d at225 (sdmere
disagreem ent between an inm ate and a physician over the inm ate's proper m edicalcare are not

actionableabsentexceptionalcircllmstances.').
       AsforDirectorClazke and W arden Booker,M ilgrim doesnotallege thatthey personally

pM icipated in his m edical treatm ent. Claims of inadequate m edical care under the Eighth

Amçndmentagainsta non-m edicalprison officialrequire facts showing thatthe defeùdantwas

personally involved w ith denialoftreatm ent,ortacitly authorized orw asindifferentto them edical

provider'smisconduct. M iltierv.Beom 896F.2d 848,854 (4th Cir.1990)(ovenuled on other
groundsbyFarmerv.Brerman,511U.S.825(1994));Smithv.Ban'y,985F.2d 180,184(4thCir.
1993). lnstead,Milgrim attemptsto holdDirectorClarkeand W ardenBookerculpableasnon-
medicalprison ofticialsin theircapacity asSllipp'ssupervisors.A supervisoryofficermay notbe

held liable merely under a theory ofrespondeatsuperiorin a j1983 action. See M onellv.
DepartmentofSocialServices,436 U.S.658,690-92 (1978)9Shaw v.Stroud,13 F.3d 791,799
(4th Cir.1994). Rather,supervisory liability requiresfactsshowing:(1)thatthedefendantshad
actualor cohstructive knowledge thattheir subordinate was engaged in conductthatposed ç$a

pervasive and unreasonable risk''ofconstitutionalinjury to M ilgrim;(2)thatthe defendants'
response to thatknowledge was so inadequate as to show Cçdeliberate indifference to or tacit

authorization ofthe alleged offensivepractices,'';and (3)thattherewasan çsaffirmative causal
link''betweenthedefendants'inactionandtheparticularconstitutionalinjurysufferedbyMilgrim.
SeeShaw,13F.3d at799.Non-m edicalpersonnelcan rightly rely on theexpertiseoftheprison's

doctorsand nursesto determinetheappropriatecourseofm edicalcareforan inm ate'sconditions.

M iltier,896 F.2d at854.

       M ilgrim fails to allege any basis forpersonalor supervisory liability by the non-m edical

defendants. Regarding D irectorClarke,M ilgrim relieson conclusory allegationsand failstoplead

this claim w ith any specifcity. M ilgrim m erely alleges that D irector Clarke w as aware of

M ilgrim 's ongoing condition because ofhisposition,yetdid nothing. H ow ever,M ilgrim fails to


                                               7
establish thatDirectorClarke waspersonally involved in M ilgrim 'sm edicaltreatment.M ilgrim

similarly failsto establish thatW arden Bookerwaspersonally involved in histreatm ent.M ilgrim

only alleges thatW arden Booker supervised Shipp and could çsrem edy her failures.'' See Am .

Compl.2. However,because M ilgrim has failed to establish that Shipp violated M ilgrim 's

constitm ionalrights,any claim that W arden Booker is liable As her supervisor mustalso fail.

M oreover,Clarkeand BookercouldtrustthemedicaljudgmentofM ilgrim'streating physician
regarding the urgency ofM ilgrim 'sneed to see an eye doctororto receive differentmedication

for his chronic conditions. Accordingly,the m edicaltreatment claim s against Nurse Shipp,

D irector Clarke,and W arden Bookerw illbe dism issed.

   B . A ccessto Courts

       M ilgrim 's second claim alleges that GC M eirlhard and RO Rodriguez denied M ilgrim

accessto courts. M ilgrim assertsthatGC M eirlhard ttengaged in acampaign ofharassmentthat

includes,butis notlim ited to,witness intimidation,threatening a witness,llnlawfully reading,

seizing,and destroying evidenceto be filed''in M ilgrim'scases. (Am.Compl.38). Milgrim
alleges thatGC M einhard's behavior interfered with his ability to procure sworn testim ony in

supportofthisaction and aV irginiastatehabeascorpuspetition.M ilgrim 'sonly com plaintagainst

RO Rodriguez is that she supelwised GC M einhard and upheld GC M einhard's grievance

decisions.(Am.Compl.12,37).
       An access to the courts claim çGm ust state w ith specifcity the underlying cause ofaction,

whether anticipated orlost,and m ustalso identify a rem edy thatm ay be aw arded as recom pense

butnot otherwise available in som e suitthatm ay yetbe brought.'' H opkins v.Clarke,Case N o.

16CV00210,.2016U.S.Dist.LEXIS 144446,at*5,2016W L 6092719,at*2(W .D.Va.Oct.19,
2016);Striclclerv.W aters,989 F.2d 1375,1384 (4th Cir.1993)(holdingthattheprisonerhad a


                                               8
Gtbasicrequirementthatheshow specifichnrm orprejudicefrom theallegedly denied access').
Here,with respectto GC M einhard,M ilgrim relies on conclusory allegations.He failsto plead

this claim w ith any speciûcity orto identify a resulting hal'
                                                             m . M ilgrim allegesthatGC M einhard

destroyedatyped aftidavit,buthealso acknowledgesthatafterrewritingtheaffidavit,hewasable

to submititasevidenceinthisaction.(Am.Compl.43).M ilgrim alsoarguesthatherequested
and wasdenied accessto hismedicalrecordsbyGC M einhard.Therecord indicatesthatM ilgrim

received copiesofhism edicalrecordsatleast18tim esbetween January 29,2016 and August14,

2018.(ShippAff.1-7).M ilgrim doesnotidentifyanyspecificdocumentfrom therecordthathe
wasunabletoprocureorthatlack ofsuchdocum entcausedparticularharm tohislitigation efforts.

Milgdm alsofailstopleadanyinjuryresultingfrom GC M einhard'spolicyforinmatestosignin
and outofthelaw library.

       M ilgrim also failsto assertaplausibleclaim ofsupervisory liability againstRO Rodriguez.

M ilgrim claim sthatRO Rodriguezwasaware ofGC M einhard'sactions,becauseRO Rodriguez

responded to M ilgrim 's com plaints. Simply tsruling against a prisoner on an administrative

complaintdoesnotcauseorcontributeto Eaconstitutionaljviolation.''Georgev.Smith,507F.3d
605,609-10 (7thCir.2007).M orever,M ilgrim'sspeculativeand conclusoryallegationsthatRO
Rodriguez worked with GC M einhard to retaliate againstM ilgrim are notsupported by facts.

Conclusoryallegationsofretaliation cnnnotsupportanactionablej 1983claim .Adamsv.R-ice,
40F.3d72,74(4th Cir.1994).
       Forthe reasons stated,M ilgrim hasfailed to presentfacts on which he could persuade the

fact snder thatthe defendants' actions violated his rightto access the courts. Therefore,I w ill

grantdefendants'motionforsummazyjudgmentastothisclaim.
       GrievanceProcedtlre

       M ilgrim alleges that the defendants violated VDOC policies regarding grievance and

appealprocedures. W hile state regulationsm ay provide form ore stringentproceduralprotections

thantheConstimtionrequires,$çastate'sfailuretoabideby itsown 1aw astoproceduralprotections

isnotafederaldueprocessissue.''Brown v.Alwelone,938F.Supp.340,344 (W .D.Va.1996)
(citing lkiccio v.Countv ofFairfax,907 F.2d 1459,1469 (4th Cir.1990)). Moreover,Cçthe
Constitution creates no entitlem ent to grievance procedures or access to any such procedure

voluntarily estqblished by a state.''Adams,40 F.3d at75. Therefore,M ilgrim hasno cognizable

j 1983 claim againstthe defendants for the VDOC policy violations alleged in this claim .
Accordingly,Iwillgrantdefendants'motionforsllmmaryjudgmentastothisclaim .
   D . PLM

       M ilgrim m akes a generalclaim thatthe PLR A violatesthe EqualProtection Clause ofthe

United States Constitution. M ilgrim asserts thatthe sole purpose ofthe PLRA is ççto reduce

governmentworkload,save money,save time,and gives the governm ent an tmconstitm ionally

unfairadvantage in litigation filed againstthem.'' (Am.Compl.50). The Fourth Circuithas
reviewedthePLRA undertherationalbasistestanddeterminedthatthePLRA'Sçsequalprotection

question is not a close one. The legislative solution is entirely rational,does notviolate any

fundnmentalrights,and doesnotsingle outa suspectclassfordisparatetreatment. W etherefore

holdthePLRA nmendmentsto28U.S.C.j 1915tobeconstitutional.''Rollerv.Gllnn,107F.3d
227,234(4thCir.1997);seealsoW ilkinsv.Gaddv,734F.3d344,351(4thCir.2013)(Upholding
theconstitutionality ofthePLlkA'Scap on attorney fees). Accordingly,lconcludeM ilgrim has
notstatedaclaim uùderj 1983.
                                        lV .

      Forthe foregoing reasons,Iwillgrantdefendants'motion forsummaryjudgment. An
appropriate orderwillenterherewith.

      TheClerk isdirectedtosend copiesofthism em orandum opinion andaccompanying order

totheparties.

      EN TER : This   = day ofJuly,2019.

                                                                   (
                                                           t
                                        e ' rUnited StatesDistrictJudge
